Citation Nr: 9927801	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-13 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits currently sought in 
August 1995, and the veteran appealed.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in July 
1996 for development which has been completed.   The case is 
now ready for final Board review.  

The Board notes that the veteran has not requested and that 
this decision does not constitute adjudication of a claim for 
service connection for rhinitis.  If he wishes VA 
adjudication of any such claim, he should communicate his 
intent to the RO in writing.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
current sinusitis disability.

2.  The evidence is to the effect that the veteran has a 
current cluster headache disability which began in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A cluster headache disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for sinusitis and for a 
headache disability.  In the interest of clarity, laws and 
regulations pertinent to service connection claims will first 
be set forth, followed by factual backgrounds and analyses of 
the claims at issue.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Entitlement to service connection for sinusitis

Factual background

The veteran's service entrance examination in November 1990 
was negative for sinusitis.  The veteran reported a history 
of headaches related to sinusitis.

When the veteran complained of sinus headaches in August 
1991, rhinitis was assessed.  A sinus series which was 
ordered revealed a probable left maxillary mucous retention 
cyst.  In September 1991, left maxillary sinus mucous 
retention cysts, and chronic sinus problems by history only, 
were assessed after a second sinus series revealed the mucous 
retention cyst again.  Follow-up for complaints of chronic 
sinusitis was reported in October 1991 and December 1991.  In 
December 1991, a paranasal sinus series revealed that the 
prior left maxillary sinus retention cyst had resolved.

Follow up in February 1992 for complaints of chronic 
sinusitis resulted in assessments of cluster headaches and 
mild vasomotor rhinitis.  X-rays of the sinuses were normal.  
A CT scan of the veteran's head in May 1992 revealed clear 
paranasal sinuses.  

VA examination in May 1995 produced an impression of mild 
sinusitis.  The examiner noted that X-rays would accompany 
the report.  The examination report did not mention or 
reflect consideration of any current X-ray findings.  The 
X-ray report itself indicated that the sinuses were normal.

A VA ear, nose, and throat examination in December 1998 
produced the impression of rhinitis with sinusitis.  The 
examiner noted that X-rays would accompany the report.  The 
examination report does not mention or reflect consideration 
of any current X-ray findings.  The sinus X-ray report 
indicates that the sinuses were normal.

A February 1999 addendum to the December 1998 VA ear, nose, 
and throat examination report indicates that the veteran's 
claims folder was reviewed.  It was noted that in August 
1991, September 1991, and October 1991, there had been 
radiographic evidence of retention cysts on the floor of the 
veteran's left maxillary sinuses with mucoperiosteal 
thickening in the right maxillary sinus indicative of chronic 
mild right sinusitis.  It was further noted that there had 
been no evidence of a retention cyst in the sinuses ever 
since December 1991, and that it had been determined in 
December 1991 that the retention cyst had resolved.  A review 
of the claims folder since that time revealed that it 
contained no objective evidence of any sinusitis in light of 
the veteran's history or per radiological studies since 
service.  It was noted that there was evidence of vasomotor 
rhinitis with inflammatory reaction of the mucosa in both 
nostrils and some hypertrophy of the inferior turbinates, but 
that there was no evidence of sinusitis since October 1991.

Analysis

As noted above, in order for a claim to be well grounded, 
three elements must be presented: (1) a current disability; 
(2) evidence of in-service incurrence; and (3) medical nexus 
evidence linking (1) and (2).  See Caluza, supra.

In this case, the second prong of the Caluza well 
groundedness test is met, as the veteran had sinus problems 
in service.  The first prong of Caluza, the presence of a 
current disability, is not met, however.  The February 1999 
VA ear, nose, and throat examination report addendum 
indicates, after considering history and radiographic 
evidence, that the veteran has not had sinusitis since 
October 1991.  This medical opinion is consistent with other 
medical evidence of record, in particular negative X-ray 
findings from 1991.

The veteran's own statements, and those of his 
representative, cannot supply a competent medical diagnosis 
of a current medical disability. This can only be established 
by competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

The Board is of course aware of impressions and assessments 
of sinusitis at various times in the past.  However, there is 
no evidence of current sinus disability and the claim is 
denied on that basis.  In Rabideau v. Derwinski, 2 Vet. App. 
141 (1992), the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well-grounded claim.  In the 
absence of a well-grounded claim, the benefit sought on 
appeal must be denied.

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to them.  38 U.S.C.A. § 5107(a).  VA's duties to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has specifically referenced other known and 
existing evidence which is not of record and which would 
support the claim.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the Board finds that VA is not on 
notice of any known and existing evidence which would render 
the veteran's claim plausible.  The Board's decision serves 
to inform the veteran of the kind of evidence which would be 
necessary to make his claim well grounded, namely, competent 
medical evidence which shows that the veteran has a current 
sinusitis disability.

Where, as here, the Board has denied the claim as being not 
well grounded, whereas the RO purported to deny it on the 
merits, the Board must consider whether the veteran has been 
given adequate opportunity to submit evidence or argument, 
and if not, the Board must consider whether the veteran has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the Board concludes that 
there has been no prejudice to the veteran by the RO's 
decision on the merits, as the RO accorded his claim more 
consideration than was warranted under the circumstances.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Moreover, the 
veteran has been accorded ample opportunity to present 
evidence and argument on the question at issue.  The Board 
notes that in denying the veteran's claim, the RO provided 
him with information from which it could be determined what 
evidence needed to be submitted.

The Board notes that the veteran's representative asserts 
that the Board is bound, pursuant to VA Manual M21-1, to 
remand the claim to the RO for development, since the Board 
has determined that the claim is not well grounded.  In 
asserting this, the representative takes issue, in part, with 
the Court's analysis in Meyer v. Brown, 9 Vet. App. 425 
(1996).  The Board, however, is required to follow the 
precedent opinions of the courts, including Meyer.  
38 U.S.C.A. § 7265(a)(3) (West 1991); see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer, the Court held that 
the Board is not required to remand a claim for additional 
development, in accordance with 38 C.F.R. § 19.9 (1998), 
prior to determining that a claim is well-grounded.  The 
Board is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with well-grounded claim determinations are quite clear.  The 
law is clear that, in the absence of a well-grounded claim, 
VA has no duty to assist the veteran in developing his claim.  

The Board further notes that while the following is not 
dispositive of the issue, see Meyer above, VA just amended, 
effective August 30, 1999, the provisions of M21-1 in 
question, to comply with the law by preventing development of 
claims which are not well grounded.  See Veterans Benefits 
Administration Letter 20-99-60 (Aug. 30, 1999).

Entitlement to service connection for a headache disability

Factual background

A pre-service private medical record dated in July 1989 
indicates that the veteran complained of having headaches for 
four years.  He reported that they were becoming worse and 
more frequent.  He had tried various medications in the past.  
After examination, the assessment was probable atypical 
migraine.

On service entrance examination in November 1990, the veteran 
reported having had frequent headaches for two years and that 
they were related to sinusitis, but that he had had none 
during the past year.  No headaches were diagnosed.  

The veteran's service medical records reveal that in August 
1991, he complained of sinus headaches which had recurred for 
several years.  Rhinitis was assessed.  When the veteran 
reported complaints of sinusitis in February 1992, cluster 
headaches were assessed, as was vasomotor rhinitis.  

On neurology consultation in February 1992, the neurologist's 
assessment was that the veteran's history seemed consistent 
with cluster headaches.  Then, after further treatment, a 
second, March 1992, neurology consultation report assessed 
suspected cluster headaches now in remission after treatment.  
Another neurological consultation occurred in May 1992.  The 
neurologist felt that the veteran's headache pattern this 
time was different than it had been in the past.  A CT scan 
was ordered to rule out a lesion; the CT scan was normal.

Other service medical records showing prescription of 
verapamil for headaches and assessments of chronic cluster or 
mixed type headaches date until March 1994.

Post-service medical records reveal that at the time of a 
June 1995 VA ear, nose, and throat clinic visit, the veteran 
reported a history of cluster headaches.  In a March 1996 VA 
Form 9, the veteran indicated that he never had cluster 
headaches before service, and that he continued to be treated 
for them currently.

At the time of a February 1999 VA ear, nose, and throat 
examination, the physician opined that the veteran's 
headaches were probably due to something other than 
sinusitis.

In February 1999, a VA neurologist reviewed the veteran's 
claims folder and indicated that the veteran probably had 
cluster headaches in service.  The neurologist noted that he 
was being asked to opine on the date of onset of any current 
headache disability.  The neurologist stated that most of the 
veteran's headache symptoms had started in 1991 according to 
his chart review.

Analysis

Preliminary matters

In this case, the first prong of Caluza is met, as cluster 
headaches have currently been diagnosed by a VA neurologist 
in February 1999.  The second prong of Caluza is also met, as 
the veteran was treated for headaches in service, as 
reflected by the service medical records.  The third prong of 
Caluza is also met, as the VA neurologist in February 1999 
indicated that most of the veteran's current headache 
disability symptoms had their onset in service.  

Accordingly, the Board must determine whether VA's duty to 
assist the veteran has been fulfilled.  The Board concludes 
that it has.  The case was remanded by the Board in July 
1997, and all evidence necessary for a fair and impartial 
decision on this claim has been obtained.  Accordingly, the 
claim may be adjudicated on its merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The evidence clearly indicates that the veteran complained of 
headaches during service.  Cluster headaches were diagnosed 
during service.  The VA neurologist in February 1999 
concurred in the in-service diagnosis of cluster headaches 
and indicated that most of the veteran's current cluster 
headache disability symptoms began in service.  No competent 
medical evidence of record indicates otherwise. 

The Board is of course aware that the veteran complained of 
headaches before service and was diagnosed in 1989 as having 
atypical migraine.  However, his enlistment physical 
examination did not include such a diagnosis, and cluster 
headaches, not migraine headaches, were diagnosed during and 
after service.  To the extent that the matter must be 
addressed, the Board believes that the statutory presumption 
of soundness has not been rebutted. See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

For the reasons and bases expressed above, the Board 
concludes that the evidence favors the veteran's claim as to 
this issue.  Accordingly, the veteran's claim of entitlement 
to service connection for a headache disorder is granted.



ORDER

A well-grounded claim of entitlement to service connection 
for sinusitis not having been submitted, the benefits sought 
on appeal are denied.

Entitlement to service connection for a cluster headache 
disability is granted.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

